DETAILED ACTION

Notice of Allowance
Claim 1, 6, 22-26, 28, and 29 are allowable in view of applicant’s amendments filed 11/25/2020. Claims 7-9, 11-21, and 27 are previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Group I (claims 1-6) and Group II (claims 7-20) as set forth in the Office action mailed on 05/18/2017, is withdrawn.
 Claims 1, 6-9, 11-16, 21-27, and 29 hereby rejoined and fully examined for patentability under 37 CFR 1.104. See also MPEP 821.04. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Accordingly, this application will be passed to issue on allowed claims 1, 6-9, 11-16, 21-27, and 29. All claim rejections and/or objections from the previous non-final Office action mailed 07/29/2020 are hereby withdrawn for the following reasons. 
REASONS FOR ALLOWANCE
The following is the examiner’s statement of reasons for allowance: 
The primary reason(s) for allowance is that are that the closest prior art of record, Yanovsky et al, Deininger et al., and Dobra et al. (Journal of Multivariate Analysis, 2004, 90, pp. 196–212) do not reasonably teach or suggest the combination of claimed features as required by the aligning, identifying, backtracking, and assigning steps as set forth in amended claims 1, 7, and 27.  
The secondary reasons for allowance of the claims are as follows:
The claims have been fully considered with regards to 35 U.S.C. 101 and are directed to statutory subject matter for the reasons set forth in the non-final Office action mailed 03/06/2019. In particular, the claims further limit the DAG to comprise a plurality 
The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicant’s amendments, filed 11/25/2020. 
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s amendments, filed 11/25/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/PABLO S WHALEY/Primary Examiner, Art Unit 3619